El Juez Asociado Se. Aldeey,
emitió la opinión del tribunal..
En la demanda se ejercita una acción personal para hacer cumplir un contrato y fue presentada en la Corte de Dis-trito de Mayagüez. Emplazada la demandada compareció ante dicha corte formulando excepción previa a la demanda y por moción jurada solicitó el traslado del asunto a la Corte de Distrito de San Juan, Sección Segunda, fundada en que tiene su domicilio en la ciudad de San Juan donde, además, se celebró el contrato cuyo cumplimiento se reclama, y en la conveniencia de sus testigos. Esta moción fué acompañada de declaraciones escritas y juradas creditivas de tener una buena defensa.
Los demandantes se opusieron a la solicitud de traslado *606alegando que la conveniencia de sus testigos requería que el caso continuase en la corte donde había sido presentada y la corte, sin tomar en consideración la cuestión de la resi-dencia de la demandada, negó el traslado fundado en la con-veniencia de los testigos, resolución que apeló la demandada.
Siendo personal la acción ejercitada en este pleito, ha-biendo demostrado la demandada que tiene su domicilio en la ciudad de San Juan y cumplido con el requisito del ar-tículo 82 del Código de Enjuiciamiento Civil de hacer su pe-tición al comparecer a contestar o al excepcionar la demanda, presentando también declaración jurada y fundada, debió la corte inferior acceder al traslado que se le pidió pues esa solicitud no podía ser resistida por los demandantes por el fundamento de la conveniencia de los testigos por ser pre-matura por no haber sido contestada la demanda. Sánchez v. Atlas Commercial Co. (pág. 61), y Carlo v. Central Bayaney, (pág. 229), resueltos por nosotros en febrero 14 y abril 4, respectivamente, de 1919.
La resolución apelada debe ser revocada.-

Revocada la resolución apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.